FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NERY RODOLFO GUERRA SALAZAR,                      No. 08-72991

               Petitioner,                        Agency No. A070-951-248

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Nery Rodolfo Guerra Salazar, native and citizen of Guatemala, petitions for

review of a Board of Immigration Appeals’ order summarily dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, INS v. Elias-Zacarias, 502 U.S.

478, 481 & n.1 (1992), and de novo due process claims, Vasquez-Zavala v.

Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the IJ’s finding that Guerra Salazar failed to

establish the threats made against him in Guatemala rise to the level of persecution.

See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000). Substantial evidence also

supports the IJ’s finding that Guerra Salazar did not demonstrate he suffered past

persecution or has a well-founded fear of future persecution on account of a

protected ground. See Elias-Zacarias, 502 U.S. at 482.

      Because Guerra Salazar failed to meet the lower burden of proof for asylum,

it follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, given the lack of nexus between the harm he allegedly suffered and

a protected ground, Guerra Salazar’s contention that the thirteen-year delay in the

adjudication of his asylum application violated his due process rights fails because

he has not shown prejudice. See Ngongo v. Ashcroft, 397 F.3d 821, 823 (9th Cir.

2005) (a petitioner must be prejudiced by a due process violation).

      PETITION FOR REVIEW DENIED.


                                          2                                    08-72991